Citation Nr: 1002348	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 19, 2003, 
for the award of service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from November 1968 to 
September 1970.  

In August 2006, the Board of Veterans' Appeals (Board) 
granted service connection for bilateral tinnitus.  This 
matter came before the Board on appeal from an August 2006 
rating decision of the Appeals Management Center (AMC) which 
effectuated the Board's award as of February 19, 2003.  In 
November 2009, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the St. Petersburg, 
Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's bilateral tinnitus was objectively 
manifested in August 1971.  

2.  The Veteran's February 2003 claim of entitlement for 
tinnitus was received by the RO on February 19, 2003.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 19, 
2003, for the award of service connection for bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.326(a), 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim of entitlement to an earlier 
effective date, the Board observes that the RO issued VCAA 
notices to the Veteran in March 2003, July 2003, March 2006, 
April 2006, and February 2007 which informed him of the 
evidence generally needed to support the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The March 2003, 
July 2003, March 2006, and April 2006 VCAA notices were 
issued prior to the August 2006 rating decision from which 
the instant appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
The hearing transcript is of record.  There remains no issue 
as to the substantial completeness of the Veteran's claim.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.   Historical Review

The Veteran's service personnel records indicate that he 
served in the Republic of Vietnam.  He participated in combat 
and was awarded the Combat Infantryman Badge.  In November 
1970, the Veteran submitted a Veteran's Application for 
Compensation or Pension (VA Form 21-526) in which he sought 
service connection solely for "hearing loss left + right 
ear."  The report of an August 1971 VA examination for 
compensation purposes states that the Veteran complained of 
ringing of the ears.  He was diagnosed with bilateral 
sensorineural hearing loss disability and tinnitus.  In 
October 1971, the VA established service connection for 
bilateral sensorineural hearing loss disability.  

In February 2003, the Veteran submitted a claim for service 
connection for tinnitus.  His claim was received by the RO on 
February 19, 2003.  The report of an April 2003 VA 
examination for compensation purposes states that the Veteran 
was diagnosed with bilateral tinnitus consistent with his 
history of military noise exposure and/or acoustical trauma.  
In August 2006, the Board granted service connection for 
bilateral tinnitus.  In August 2006, the AMC effectuated the 
Board's decision as of February 19, 2003, the date of receipt 
of the Veteran's claim.  


III.  Earlier Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 2002).  Title 
38 of the Code of Federal Regulations (2009) clarifies that 
an award of direct service connection will be effective on 
the day following separation from active military service or 
the date on which entitlement arose if the claim is received 
within one year of separation from service.  Otherwise, the 
effective date shall be the date of receipt of the Veteran's 
claim or the date on which entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2009).  

Any communication or action from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris (a person who is not under any legal incapacity such as 
mental incapacity) may be considered an informal claim 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).  
The provisions of 38 C.F.R. § 3.157 (2009) direct, in 
pertinent part, that:  

  (a) General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.  Acceptance of 
a report of examination or treatment as a 
claim for increase or to reopen is 
subject to the requirements of § 3.114 
with respect to action on Department of 
Veterans Affairs initiative or at the 
request of the claimant and the payment 
of retroactive benefits from the date of 
the report or for a period of 1 year 
prior to the date of receipt of the 
report.  

  (b)  Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  In 
addition, receipt of one of the following 
will be accepted as an informal claim in 
the case of a retired member of a 
uniformed service whose formal claim for 
pension or compensation has been 
disallowed because of receipt of 
retirement pay.  The evidence listed will 
also be accepted as an informal claim for 
pension previously denied for the reason 
the disability was not permanently and 
totally disabling.  

  (1)  Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  The date of 
a uniformed service examination which is 
the basis for granting severance pay to a 
former member of the Armed Forces on the 
temporary disability retired list will be 
accepted as the date of receipt of claim.  
The date of admission to a non-VA 
hospital where a veteran was maintained 
at VA expense will be accepted as the 
date of receipt of a claim, if VA 
maintenance was previously authorized; 
but if VA maintenance was authorized 
subsequent to admission, the date VA 
received notice of admission will be 
accepted. The provisions of this 
paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission.  

 (2)  Evidence from a private physician 
or layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician or lay person and shows the 
reasonable probability of entitlement to 
benefits.  

In his February 2007 notice of disagreement, the Veteran 
advanced that: 

... I was noted to have tinnitus on my VA 
examination conducted in August of 1971.  
As this disability was noted in 
connection with my claim of service 
connection for a hearing loss, I believe 
that the service connection for the 
disability should have been adjudicated 
at that time.  

In his May 2008 Appeal to the Board (VA Form 9), the Veteran 
reiterated that he had complained of tinnitus at the August 
1971 VA examination for compensation purposes.  He believed 
that the award of service connection for tinnitus should be 
effectuated as of August 1971.  

At the November 2009 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran testified that he 
had initially experienced tinnitus during active service.  He 
believed that his November 1970 claim for service connection 
for bilateral hearing loss disability encompassed his 
tinnitus as the disabilities were "treated as one issue."  
The Veteran acknowledged that he did not file a claim for 
service connection specifically including tinnitus prior to 
February 2003.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran's chronic tinnitus was objectively 
manifested at the August 1971 VA examination for compensation 
purposes.  The Veteran's initial February 2003 claim for 
service connection for tinnitus was received by the RO on 
February 19, 2003.  

The Veteran asserts that the appropriate effective date for 
the award of service connection for bilateral tinnitus is 
August 1971.  He advances that: he exhibited chronic tinnitus 
in August 1971; his November 1970 claim for "hearing loss 
left + right ear" constructively encompassed service 
connection for tinnitus; and he had been told that bilateral 
hearing loss disability and bilateral tinnitus were 
essentially a single disorder.  In addressing the Veteran's 
argument, the Board observes that the Veteran's November 1970 
claim for service connection for bilateral hearing loss 
disability cannot reasonable be considered as a claim for 
service connection for tinnitus given its specificity as to 
hearing loss and the absence of any reference to either 
tinnitus or ringing of the ears.  38 C.F.R. § 3.155 (2009).  
At the time of the VA's receipt of the August 1971 
examination report, the Board notes that a formal claim for 
pension or compensation had not been previously allowed and a 
formal claim for compensation had not been previously 
disallowed for the reason that the service-connected 
disability was not compensable.  Therefore, the August 1971 
VA examination report may not be considered as an informal 
claim for service connection for tinnitus.  38 C.F.R. § 3.157 
(2009).  

In light of these facts and as chronic tinnitus was 
manifested decades prior to receipt of the Veteran's claim, 
the Board concludes that the appropriate effective date for 
the award of service connection for the Veteran's bilateral 
tinnitus is February 19, 2003, the date of receipt of the his 
claim for service connection for tinnitus.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2009).  


ORDER

An effective date prior to February 19, 2003, for the award 
of service connection for bilateral tinnitus is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


